Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Atty. Walter W. Karnstein on 09/07/2021.
The application has been amended as follows:
Because the claims have been renumbered in the amendments below claim 8, in its entirety, is put forward below so that it may be correctly identified. Presently, claim 8 reads as: 
“8. (previously Presented) A printing system according to claim 7, wherein the first substrate supply mechanism and the second substrate supply mechanism comprise a same supply mechanism.”
The following examiner's amendment is being made to claim 8:
In claim 8, first line, delete “7” and insert --1-- therefore.
After the above examiner’s amendment is made, the resulting claim 8 reads as follows:
“8. (previously Presented) A printing system according to claim 1, wherein the first substrate supply mechanism and the second substrate supply mechanism comprise a same supply mechanism.”
Authorization for the examiner's amendment below was not given.
On page 3 of the claims, line 7, before (Previously Presented) delete “3” and insert --4-- therefore.
On page 3 of the claims, line 11, before (Previously Presented) delete “4” and insert --5-- therefore.
On page 3 of the claims, line 16, before (Previously Presented) delete “5” and insert --6-- therefore.
On page 3 of the claims, line 16, after claim delete “4” and insert --5-- therefore.
On page 3 of the claims, line 19, before (Previously Presented) delete “6” and insert --7-- therefore.
On page 4 of the claims, line 1, before (Cancelled) delete “7” and insert --8-- therefore.
On page 4 of the claims, line 3, before (Previously Presented) delete “8” and insert --9-- therefore.
On page 4 of the claims, line 7, before (Previously Presented) delete “9” and insert --10-- therefore.
On page 4 of the claims, line 7, delete “8” and insert --9-- therefore.
On page 4 of the claims, line 11, before (Previously Presented) delete “10” and insert --11-- therefore.
On page 4 of the claims, line 20, before (Currently Amended) delete “11” and insert --12-- therefore.
On page 6 of the claims, line 4, before (Cancelled) delete “12” and insert --13-- therefore.
On page 6 of the claims, line 6, before (Previously Presented) delete “13” and insert --14-- therefore.
On page 6 of the claims, line 6, delete “11” and insert --12-- therefore.
On page 6 of the claims, line 10, before (Previously Presented) delete “14” and insert --15-- therefore;
On page 6 of the claims, line 10, delete “11” and insert --12-- therefore.
On page 6 of the claims, line 13, before (Currently Amended) delete “15” and insert --16-- therefore.

Allowable Subject Matter
Claims 1-2, 4-7, 9-12 and 14-16 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose a printing system and method having a second supply mechanism to supply print substrate to a conveyor belt, wherein the purpose of the conveyor belt is to advance a second supplied print substrate. The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651